  1:19-cv-03257-RMG-SVH        Date Filed 07/17/20    Entry Number 35    Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Stephen C. Stanko,                        )         No.: 1:19-3257-RMG-SVH
                                           )
                      Petitioner,          )
                                           )
       v.                                  )
                                           )         SCHEDULING ORDER
 Bryan P. Stirling and Michael             )
 Stephan,                                  )
                                           )
                      Respondents.         )
                                           )

      On July 14, 2020, the court and parties informally discussed an agreement

formed by the parties in light of the pandemic concerning Petitioner’s contemplated

amendments on August 4, 2020 and October 30, 2020, and further discussed

scheduling of the pleadings and responses in the above captioned matter. On July

16, 2020, the parties filed notice of the agreement. [ECF No. 34]. As a result of the

July 14 discussion and with the benefit of the filed agreement, the court sets out the

following schedule:

   1. Petitioner shall file an amended petition no later than August 4, 2020.
      Should Petitioner intend to raise any claims or sub-claims by reliance
      on Martinez v. Ryan, 566 U.S. 1 (2012), he need only reflect a basic
      assertion of the allegation.

   2. Petitioner shall have until October 30, 2020, to further amend his
      petition to expand the basis for his reliance on Martinez v. Ryan and any
      related claims or sub-claims for relief.

   3. Respondents shall not file a response or other motion until after the final
      amendment of the petition to be filed on or before October 30, 2020.
      Respondents shall file the return and any dispositive motions on or
      before December 18, 2020.


                                           1
  1:19-cv-03257-RMG-SVH      Date Filed 07/17/20   Entry Number 35     Page 2 of 2




  4. Petitioner shall have until February 18, 2021, to file a response to
     Respondents return and any dispositive motions.

  5. Respondents shall file a reply to Petitioner’s response on or before March
     4, 2021.

  The court does not anticipate modification of the foregoing dates.

     IT IS SO ORDERED.



July 17, 2020                                Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
